Citation Nr: 9902063	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which assigned a 10 percent evaluation for 
the veterans bilateral hearing loss.  The veteran was 
initially granted service connection for bilateral hearing 
loss by a January 1997 decision by the Board of Veterans' 
Appeals (Board).  The case was then referred back to the RO 
to evaluate the level of severity of the veterans bilateral 
hearing loss, and to assign a rating for that disability.  
Pursuant to the Boards January 1997 decision, the RO 
assigned a 10 percent evaluation by its June 1997 rating 
decision.  The veteran filed a timely appeal, contending that 
his hearing loss is of greater severity than the currently 
assigned 10 percent evaluation, and the case has been 
returned to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The report of a May 1997 VA audiometric examination shows 
the veterans average pure tone decibel loss in the right ear 
to be approximately 52, and 61 in the left ear.  Speech 
recognition was shown to be 78 percent in the right ear and 
68 percent in the left ear.  Such hearing impairment reflects 
Level IV in the right ear and Level V in the left ear.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veterans bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.85, 4.87, Diagnostic Code 6101 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim for an increased 
evaluation for bilateral hearing loss to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Once a well-grounded claim has been presented, the VA has a 
duty to assist in the development of facts that are pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  The evidence includes 
statements by the veteran and his representative and the 
report of a May 1997 VA audiological examination.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance with the 
development of the evidence is required.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VAs 
Schedule for Rating Disabilities (rating schedule).  Such 
determinations are made by evaluating the extent to which the 
veterans service-connected disability affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Rating Schedule.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85, et seq.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

In May 1997, the veteran underwent a VA audiological 
examination.  That examination found the veterans pure tone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
75
75
LEFT
15
15
75
80
75

The average pure tone decibel loss in the right ear was 52, 
and in the left ear was 61.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear and 
of 68 percent in the left ear.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the veterans May 1997 examination results yields a 
numerical category of IV in the right ear (between 50 and 57 
percent average pure tone decibel hearing loss, with between 
76 and 82 percent of speech discrimination), and V in the 
left ear (between 58 and 65 percent average pure tone decibel 
hearing loss, with between 68 and 74 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 10 percent under Diagnostic Code 6101.  

After applying the criteria under 38 C.F.R. §§ 4.85, et seq. 
to the evidence of record, the Board must conclude that the 
currently assigned 10 percent evaluation is appropriate, and 
that the preponderance of the evidence is against a higher 
evaluation under any other diagnostic code.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veterans claim that would give 
rise to reasonable doubt in his favor, the provisions of 
38 U.S.C.A. § 5107 are not applicable.  The Board finds no 
basis upon which to grant an evaluation in excess of 10 
percent for the veterans bilateral hearing loss.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board notes that the 
veteran reported that following service, he had been steadily 
employed as a gas meter repairman for some 24 years.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted.  See Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to assignment of an evaluation in excess of 10 
percent for the veterans bilateral hearing loss is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
